         Case 16-10526-TPA          Doc 74     Filed 06/03/21 Entered 06/03/21 13:40:59                  Desc Main
                                               Document Page 1 of 2
                                        UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF PENNSYLVANIA


IN RE:

    BONNY LYNETTE JONES                                            Case No.:16-10526 TPA

                 Debtor(s)

    Ronda J. Winnecour                                             Document No.:
               Movant
           vs.
    No Respondents.




                               TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
Ronda J. Winnecour, Trustee for the above case, submits the following final report and account of the administration of the
estate pursuant to 11 USC 1302 (b) (1).

       1. The case was filed on 05/31/2016 and confirmed on 07/20/2016 . The case was subsequently
(B)DISMISSED AFTER CONFIRMATION FUNDS TO DEBTOR

         2. The Trustee made the following disbursements.

Total Receipts                                                                                                      39,274.56
Less Refunds to Debtor                                                                  5.00
TOTAL AMOUNT OF PLAN FUND                                                                                           39,269.56

Administrative Fees
   Filing Fee                                                                           0.00
   Notice Fee                                                                           0.00
   Attorney Fee                                                                     2,965.00
   Trustee Fee                                                                      1,827.84
   Court Ordered Automotive Insurance                                                   0.00
TOTAL ADMINISTRATIVE FEES                                                                                            4,792.84

Creditor Type Creditor Name                            Claim Amount            Prin Paid           Int Paid         Total Paid
Secured
    PNC BANK NA                                                  0.00          30,104.96               0.00         30,104.96
         Acct: 1923
    PNC BANK NA                                              9,451.28           4,371.76               0.00          4,371.76
         Acct: 1923
    CRAWFORD COUNTY TAX CLM BUREAU*                              0.00               0.00               0.00              0.00
         Acct:
    ERIE FEDERAL CREDIT UNION(*)                                 0.00               0.00               0.00              0.00
         Acct: 1990
                                                                                                                    34,476.72

Priority
    MICHAEL S JAN JANIN ESQ                                      0.00               0.00               0.00              0.00
         Acct:
    BONNY LYNETTE JONES                                          0.00               0.00               0.00              0.00
         Acct:
    BONNY LYNETTE JONES                                          5.00               5.00               0.00              0.00
         Acct:
    QUINN BUSECK LEEMHUIS ET AL                                  0.00               0.00               0.00              0.00
         Acct:
     Case 16-10526-TPA      Doc 74    Filed 06/03/21 Entered 06/03/21 13:40:59           Desc Main
                                      Document Page 2 of 2
16-10526 TPA                TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS                     Page 2 of 2
Creditor Type Creditor Name                   Claim Amount      Prin Paid           Int Paid    Total Paid
Priority
    MICHAEL S JAN JANIN ESQ                        2,965.00     2,965.00               0.00          0.00
         Acct:
                                            ***NONE***

Unsecured
   CAPITAL ONE BANK (USA) NA BY AMERICAN INFOSOURCE
                                                449.28LP - AGENT   0.00                0.00          0.00
       Acct: 4923
   JPMORGAN CHASE BANK NA                         0.00             0.00                0.00          0.00
       Acct: 1314
   LVNV FUNDING LLC, ASSIGNEE                   684.91             0.00                0.00          0.00
       Acct: 9026
   MEADVILLE MEDICAL CENTER                       0.00             0.00                0.00          0.00
       Acct:
   UNITED REFINING                                0.00             0.00                0.00          0.00
       Acct: 649
   VERIZON WIRELESS                               0.00             0.00                0.00          0.00
       Acct: 1420
   ERIE FEDERAL CREDIT UNION(*)               9,305.88             0.00                0.00          0.00
       Acct: 1990
   DIRECTV LLC BY AMERICAN INFOSOURCE LP - AGENT(*)
                                                927.50             0.00                0.00          0.00
       Acct: 2494
   PNC MORTGAGE                                   0.00             0.00                0.00          0.00
       Acct:
   PNC MORTGAGE                                   0.00             0.00                0.00          0.00
       Acct:
   UDREN LAW OFFICES PC++                         0.00             0.00                0.00          0.00
       Acct:
   BRIAN JONES                                    0.00             0.00                0.00          0.00
       Acct:
   BRIAN C NICHOLAS ESQ                           0.00             0.00                0.00          0.00
       Acct:
   LVNV FUNDING LLC, ASSIGNEE                     0.00             0.00                0.00          0.00
       Acct:
                                        ***NONE***

TOTAL PAID TO CREDITORS                                                                         34,476.72
  TOTAL CLAIMED
  PRIORITY                     0.00
  SECURED                  9,451.28
  UNSECURED               11,367.57




  Date: 06/03/2021                                         /s/ Ronda J. Winnecour
                                                           RONDA J WINNECOUR PA ID #30399
                                                           CHAPTER 13 TRUSTEE WD PA
                                                           600 GRANT STREET
                                                           SUITE 3250 US STEEL TWR
                                                           PITTSBURGH, PA 15219
                                                           (412) 471-5566
                                                           cmecf@chapter13trusteewdpa.com
